896 A.2d 565 (2006)
NATIONWIDE MUTUAL INSURANCE COMPANY, Nationwide Mutual Fire Insurance Company, Nationwide General Insurance Company, Nationwide Property & Casualty Insurance Company, and Colonial Insurance Company of Wisconsin f.k.a. Colonial Insurance Company of California, Petitioners,
v.
John FLEMING, Joshua Meeder, Meeder Fleming Associates, Inc., Moraine Group, Inc., Mary Lou Fleming, Andrea Meeder, Robert Dean, John Williams, Barbara Reddick, Ray Kooser, Sandy Kooser, David Colley, Connie Taylor, Michelle Daugherty, Lon McAllister, and Lon McAllister Agency, Respondents.
Supreme Court of Pennsylvania.
April 27, 2006.

ORDER
PER CURIAM.
AND NOW, this 27th day of April 2006, we hereby GRANT the Petition for Allowance of Appeal, VACATE the Order of the Superior Court, and REMAND the matter to that court for its consideration of the issue (s) raised on appeal. Ben v. Schwartz, 556 Pa. 475, 729 A.2d 547 (1999).